ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Technical Services Support Joint Venture      )   ASBCA No. 62280
                                              )
Under Contract No.    N62473-14-D-3811        )

APPEARANCE FOR THE APPELLANT:                     Harold S. Gault, Esq.
                                                   Arcadia, CA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Nicole R. Best, Esq.
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 13, 2020



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62280, Appeal of Technical Services
Support Joint Venture, rendered in conformance with the Board’s Charter.

      Dated: August 13, 2020




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals